Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/202 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US20090254279A1) in view of DeMersseman (US20080201033A1).
Consider claim 1,  Han discloses apparatus for detecting misalignment of a radar unit of a vehicle, the apparatus comprising: an accelerometer arranged to determine the acceleration (Fig. 2 and para 32 disclose acceleration in 3 axes. Para 33 discloses output of the accelerometer and that the dynamic component of the output signal represents the motions of the vehicle i.e. acceleration); 
and a processor arranged coupled to the output of the accelerometer (Fig. 1 discloses output 104 from accelerometer 102, the output is low and high pass filtered which in turn goes to the estimation 103 (processor)); in which the processor is arranged to determine the misalignment based on the acceleration measured by the accelerometer, and in which the determination of the misalignment is made (Fig. 1 discloses that misalign estimation 124 is made based on the output from the accelerometer 102)
and about a third axis perpendicular to the two axes when the vehicle is moving (Fig. 2 discloses misalignment in three axes “roll, pitch & yaw” as seen in steps 205, 209 & 213).
Han fails to disclose misalignment about two axes, if the vehicle is stationary.
However, DeMersseman discloses misalignment about two axes, if the vehicle is stationary (Fig. 1 “misalignment determined while vehicle is parked”. See also para 36-38).
It would have been obvious at the time of the effective filing date of the application to modify Han to incorporate the teachings of DeMersseman to include the above limitation. The motivation would have been to improve the safety and dynamic stability of the vehicle systems.
Consider claim 2, Han discloses the apparatus of claim 1, in which, in use, the two axes are perpendicular to each other, and the third axis is generally vertical (para 31-32).
Consider claim 3, Han discloses the apparatus of claim 1, in which the processor is arranged so as to determine the misalignment about the third axis when the vehicle is moving (Fig. 2 discloses misalignment in three axes “roll, pitch & yaw” as seen in steps 205, 209 & 213. See also para 31-32).
Han specifically did not disclose processor arranged so as to not determine the misalignment about the third axis when the vehicle is stationary.  
However, DeMersseman discloses the apparatus of claim 1,  in which the processor is arranged so as to not determine the misalignment about the third axis when the vehicle is stationary (see Fig. 1 and para 38 “acceleration measurement along Z set to zero”).
It would have been obvious at the time of the effective filing date of the application to modify Han to incorporate the teachings of DeMersseman to include the above limitation. The motivation would have been to improve the safety and dynamic stability of the vehicle systems.
Consider claim 4, Han discloses the apparatus of claim 1, in which the processor is arranged so as to determine the misalignment about the two axes when the vehicle is moving (fig. 2)
Consider claim 5, Han discloses the apparatus of claim 1, in which the processor has an input for an indication whether the vehicle is moving, such as the output of a vehicle speed sensor or is to determine from the accelerometer when the vehicle is moving (para 68-69 disclose the process begins at decision block 201 by determining whether the vehicle is in motion. This determination can be made by determining whether there is any AC content in the signals from the accelerometer).  
Consider claim 6, Han did not specifically disclose a vehicle having a radar unit and the apparatus of claim 1 attached thereto, in which the accelerometer is attached to or integrated in the radar unit. 
(Fig. 6 “Forward-looking sensor- radar and inertial sensor- accelerometer”. See also para 24 & 27).
It would have been obvious at the time of the effective filing date of the application to modify Han to incorporate the teachings of DeMersseman to include the above limitation. The motivation would have been to effectively determine the misalignment of the system.
Claim 8 is rejected using the same rationale that was used for the rejection of claim 1.  
Claim 9 is rejected using the same rationale that was used for the rejection of claim 3.  
Claim 10 is rejected using the same rationale that was used for the rejection of claim 4.  
Claim 11 is rejected using the same rationale that was used for the rejection of claim 5.
Claims 7 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US20090254279A1) and DeMersseman (US20080201033A1) in view of Mills (US20130154870).
Consider claim 7, Han discloses accelerometer coupled to the vehicle (para 18 discloses may be part of a separate removable portable navigation device, or they may be mounted to the vehicle) and able to determine the acceleration of the vehicle about three axes (para 25 discloses tri-axis accelerometer output), with an output of the accelerometer being coupled to the processor (Fig. 1 discloses output 104 from accelerometer 102, the output is low and high pass filtered which in turn goes to the estimation 103 (processor)) and the processor arranged to determine the misalignment based upon the acceleration of the vehicle (Fig. 1 discloses that misalign estimation 124 is made based on the output from the accelerometer 102).  
Han and DeMersseman fail to disclose a further accelerometer coupled to the vehicle.
(see fig, 2A-2C disclose accelerometer 117 coupled to the vehicle )
It would have been obvious at the time of the effective filing date of the application to modify Han to incorporate the teachings of DeMersseman to include the above limitation. The motivation would have been to improve the safety and dynamic stability of the vehicle systems.
Claim 12 is rejected using the same rationale that was used for the rejection of claim 7.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song (US10024955) discloses method and systems for determining a misalignment angle for a sensor in a vehicle.
Michi (US6611741) discloses a method and device for detecting misalignment in a motor Vehicle radar System or a motor vehicle Sensor System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648